Ryland, J.,
delivered the opinion of the court.
This was a case in the Law Commissioner’s court. It was tried before a jury: the plaintiff offered evidence and closed his case. The defendant offered no evidence. No instructions were asked and none were given.
The jury found for the plaintiff; the defendant moved for a new trial on the following grounds: First, because the verdict was against the law; Secondly, because the verdict was against the evidence and the weight of the evidence; Thirdly, because the verdict of the jury should have been for the defendant.
The case presents the naked question of new trial, upon the facts in proof. We will not disturb the fihding below. The jury is the proper tribunal to find facts. Where no instructions have been given or refused, no rulings of the court complained of, we again repeat our disinclination to interfere in any such cases. The other judges concurring, the judgment below is affirmed.